UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2343


IN RE:   ALAN B. FABIAN,

                Petitioner.



   On Petition for a Writ of Mandamus.       (1:07-cr-00355-CCB-1)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan B. Fabian, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alan    B.     Fabian      petitions    for     a   writ    of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion.                        He seeks an order

from this court directing the district court to act.                          Our review

of the district court’s docket reveals that, on July 14, 2011,

the   district      court      denied    relief     on   Fabian’s       § 2255    motion.

Accordingly,     because        the   district      court    has   recently       decided

Fabian’s case, we deny the mandamus petition as moot.                            We grant

leave   to   proceed      in    forma    pauperis.          We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     PETITION DENIED




                                            2